Citation Nr: 9904330	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from May 22, 1953 to October 30, 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for ASHD.


FINDING OF FACT

The claim for service connection for ASHD is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for ASHD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service entrance examination, dated in April 
1953 indicated no heart or vascular system abnormalities.  On 
his report of medical history, completed at the same time, 
the veteran reported no history of chest pains, shortness of 
breath, heart palpitations or high or low blood pressure.  

A second service medical examination was conducted in June 
1953.  The examiner noted no heart or vascular system 
abnormalities.  The veteran's separation medical examination, 
dated in October 1953 also noted no heart or vascular 
abnormalities.  The veteran's service medical records contain 
no complaints, opinions or diagnoses of heart problems.  

In April 1954, the service department certified that the 
veteran was discharged under honorable conditions for 
unsuitability.  Records showed that the veteran perpetrated a 
fraudulent enlistment by stating on his application for 
enlistment that he was a high school graduate, never married, 
and had no dependents.  Investigation indicated that the 
veteran was not a high school graduate and had three 
children.  His marital status was not verified.  

By letter dated in September 1992, J.A.N., M.D. indicated 
that the veteran was under treatment for diabetes mellitus, 
cataract, myocardial infarction and pulmonary tuberculosis 
(PTB) from August to September 1992.  

By medical certificate dated in October 1992, the medical 
records division of Philippine General Hospital confirmed 
that the veteran had been treated in the outpatient 
department for non-insulin dependent diabetes mellitus, 
uncontrolled hypertension, ischemic heart disease, and 
chronic obstructive pulmonary disease (COPD).  

In November 1992, the veteran filed a claim for VA benefits 
for nonservice-connected disability pension benefits.  He 
indicated that his hypertension and ischemic heart disease 
had begun in August 1990. 

A VA examination was conducted in January 1993.  The veteran 
reported that he started having shortness of breath and left-
sided compressing chest pains for the year prior to the 
examination.  He indicated that he was told he had "heart 
disease" and hypertension and was prescribed medication for 
these conditions.  He further indicated that he had had four 
prior myocardial infarctions, the most recent in 1990.  The 
examiner indicated diagnoses of incipient cataract, 
hyperopia, diabetic retinopathy, hypertensive 
arteriosclerotic heart disease (HASHD) with inferior wall 
ischemia and cardiomegaly, diabetes mellitus with 
nephropathy, and trichuriasis.  The examiner noted no COPD or 
PTB, and no electrocardiogram (ECG) evidence of previous 
myocardial infarctions.  Chest X-ray examination showed 
moderate cardiac enlargement, predominantly in the left 
ventricle with arteriosclerosis of the thoracic aorta.  


The record contains a discharge report from the Veterans 
Memorial Medical Center (VMMC), dated in January 1993.  The 
veteran was hospitalized for sixteen days in January 1993 
with diagnoses of non-insulin-dependent diabetes mellitus 
with secondary nephropathy, neuropathy, and retinopathy, 
HASHD, cardiomegaly, cholelithiasis, gastritis, and urinary 
tract infection.  The veteran was again hospitalized from 
February 1993 to March 1993 for HASHD, cardiomegaly, 
cholelithiasis, and non-insulin-dependent diabetes mellitus 
with secondary nephropathy, neuropathy and retinopathy.  ECG 
during hospitalization was abnormal.  The examiner noted left 
ventricular hypertrophy and old myocardial infarction of the 
inferior wall.  The examiner further noted that the veteran 
had hypertension since 1975.  

In December 1996, the veteran filed a claim for VA benefits 
for service connection for his heart ailment.  

The record contains a chest X-ray examination report, dated 
in September 1995, which indicated that the veteran's heart 
was slightly enlarged with atherosclerotic cardiovascular 
outline.  

By letter dated in January 1997, Dr. J.A.N. reported a 
history of treatment at VA from 1954 to 1955 for chest and 
back pains with an impression of myocardial ischemia.  The 
veteran stated that these symptoms continued on and off and 
he was hospitalized in 1972 and 1979.  Dr. J.A.N. treated the 
veteran from 1967 to 1977.  ECG indicated evidence of 
myocardial infarction.  A medical certificate, also dated in 
January 1997, from A.R.I., M.D. indicated that the veteran 
was hospitalized in May 1972 for difficulty breathing and 
fever.  In January 1997, R.T.E., M.D., submitted a medical 
certificate stating that the veteran was hospitalized from 
December 1979 to January 1980 for anteroseptal myocardial 
infarction.  


In a medical certificate, dated in February 1997, Dr. J.A.N. 
stated that the veteran was treated from January 1990 to 
February 1991 for cough, wheezing, respiration, blindness, 
easy fatigability, body weakness, left ventricular 
hypertrophy, and diabetes mellitus.  

A VA examination was conducted in May 1997.  The veteran 
provided a history of diagnosis of heart disease in 1993.  
The veteran indicated complaints of palpitations, chest 
pains, and easy fatigability.  The examiner indicated 
diagnoses of ASHD with moderate cardiomegaly, predominantly 
in the left ventricle, old inferior wall myocardial 
infarction, and left ventricular hypertrophy.  Chest X-ray 
examination showed arteriosclerosis and moderate 
cardiomegaly.

In his notice of disagreement, received in September 1997, 
the veteran stated that, following discharge, he was unable 
to avail himself of educational benefits because he was 
advised by VA not to travel because of his heart condition.  

At a hearing before an RO hearing officer in March 1998, the 
veteran testified that he was treated in 1954 at a VA 
outpatient clinic in Escolta, Manila by Dr. S. for heart 
disease.  He indicated that he had requested medical records 
of this treatment, but was told that they had been destroyed 
by fire after being sent to the Federal Records Center in 
Seattle, Washington.  The veteran testified that he was 
discharged from service due to a nervous or physical 
disability.  Transcript, p. 2.  He stated that he was not 
able to pursue educational benefits because he was unfit to 
travel due to his heart disease.  Transcript, p. 3.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  



Where certain diseases, such as arteriosclerosis, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. 




Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's ASHD is related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 191); 38 C.F.R. § 3.102, 4.3 (1998).





Analysis

In the instant case, the veteran has submitted evidence of a 
current heart disability.  The VA examiner in May 1997 
indicated diagnoses of ASHD with moderate cardiomegaly.  Dr. 
J.A.N., who treated the veteran for several periods beginning 
in 1967, diagnosed myocardial ischemia and myocardial 
infarction.  Hospitalization records from the VMMC in January 
1993 indicated diagnoses of HASHD and cardiomegaly.  The VA 
examiner in January 1993 also indicated diagnoses of HASHD 
with inferior wall ischemia and cardiomegaly.  

The competent evidence of record does not show inservice 
occurrence of heart disease or manifestation to a compensable 
degree within the initial post-service year.  The service 
medical records contain no diagnoses, opinions, or complaints 
of heart disease, or symptoms thereof.  Although the veteran 
reported initial treatment for heart disease in 1954, he 
claims that these records were destroyed in a fire at the 
Federal Records Center in Seattle, Washington.  The veteran 
produced no evidence to support this assertion, as requested 
by the hearing officer.  Transcript, p. 2.  

The Board notes that, at the May 1997 VA examination, the 
veteran reported a history of heart disease since 1993.  The 
examiner at the VMMC indicated that the veteran was diagnosed 
with hypertension in 1975.  In his claim for benefits, filed 
in November 1992, the veteran indicated that his hypertension 
and ischemic heart disease had begun in August 1990.  

The first treatment noted of record is in 1967 by Dr. J.A.N, 
who also reported a history of treatment in 1954.  As there 
is no medical evidence of record to support the reported 
history, the opinion based upon it has no probative value.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).






The veteran further stated that he was discharged from the 
military due to unsuitability due to his heart disease.  The 
service department certified that the veteran was discharged 
due to fraudulent enlistment.  

Assuming arguendo that the veteran was treated for heart 
disease in 1954, in the initial post-service year presumptive 
period, there is no competent evidence that the veteran's 
condition was manifest to a compensable degree at that time.  
There is no competent evidence of inservice occurrence, or 
manifestation to a compensable degree in the initial post-
service year, of cardiovascular disease.  

The Board recognizes that the United States Court of Veterans 
Appeals (Court) has held that there is some duty to assist in 
the completion of an application for benefits under 
38 U.S.C.A. § 5103 (West 1991) even where the claim appears 
to be not well grounded.  Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 
(1995).  The appellant has not identified any medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim, the 
doctrine of reasonable doubt does not apply to his case.



ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for arteriosclerotic heart 
disease, the appeal is denied.



		
                                               RONALD R. 
BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

